Fourth Court of Appeals
                                       San Antonio, Texas
                                            November 30, 2022

                                           No. 04-22-00720-CV

                                     IN RE Stephen Patrick BLACK

                                           Original Proceeding 1

                                                  ORDER

        On October 28, 2022, relator filed a petition for writ of mandamus complaining of the trial
court’s failure to rule on his constitutional challenge motion. On November 10, 2022, relator filed
a motion to dismiss his petition for writ of mandamus. We GRANT the motion and DISMISS the
petition for writ of mandamus.

        It is so ORDERED on November 30, 2022.



                                                                    _____________________________
                                                                    Lori I. Valenzuela, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of November, 2022.

                                                                    _____________________________
                                                                    Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. CV-15-1805, styled In the Commitment of Stephen Patrick, pending in the
274th Judicial District Court, Guadalupe County, Texas, the Honorable Gary L. Steel presiding.